DUCKER, JUDGE:
Claimant, Florence C. Gates, Executrix of the Estate of L. M. Gates, alleges that on January 13, 1971, the workmen of the Department of Highways cut down a tree adjacent to the Claimant’s property located at 532 Ferry Street, Charleston, West Virginia, and allowed the tree to strike a high voltage electric power line leading into the home of Claimant resulting in a surge of approximately 7200 volts of electricity in the Claimant’s household wiring, and that such surge of electricity damaged the service entrance box in Claimant’s house requiring repair costs in the amount of $89.25.
Respondent admits the allegations of the Claimant and the consequent liability for the damage and the amount of the damage. As the question of negligence is clearly obvious, we are of the opinion to, and do hereby award the Claimant the sum of $89.25.
Award of $89.25.